Exhibit 10.01




EXECUTION VERSION


 

THIRD AMENDMENT
TO
REVOLVING CREDIT AGREEMENT
dated as of
June 16, 2016
among


NUSTAR GP HOLDINGS, LLC,


RIVERWALK HOLDINGS, LLC,


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


 












--------------------------------------------------------------------------------






THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT


THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) dated as
of June 16, 2016, is among NUSTAR GP HOLDINGS, LLC, a Delaware limited liability
company (the “Borrower”); RIVERWALK HOLDINGS, LLC, a Delaware limited liability
company (the “Guarantor”); JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below (collectively, the “Lenders”); and the undersigned Lenders.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain 364-Day Revolving Credit Agreement dated as of June 28, 2013 (as amended
by that certain First Amendment to 364-Day Credit Agreement dated as of June 17,
2014 and that certain Second Amendment to Revolving Credit Agreement dated as of
June 17, 2015, the “Credit Agreement”), pursuant to which the Lenders have made
certain extensions of credit available to the Borrower.
B.    The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Articles and Sections in this Amendment
refer to Articles and Sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Cover. The cover of the Credit Agreement is hereby amended
by replacing the phrase “J.P. Morgan Securities LLC” thereon with the phrase
“JPMorgan Chase Bank, N.A.”.
2.2    Amendments to Section 1.01.
(a)    The following definition is hereby amended and restated in its entirety
to read as follows:
“Maturity Date” means June 27, 2017.
(b)    The definition of “Defaulting Lender” is hereby amended by replacing the
phrase “or (d) has become the subject of a Bankruptcy Event” therein with the
phrase “(d) has become the subject of a Bankruptcy Event or (e) has, or has a
direct or indirect parent company that has become the subject of a Bail-In
Action”.
(c)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.





--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
2.3    Amendment to Section 2.18(c)(i). Section 2.18(c)(i) is hereby amended by
replacing “; and” at the end thereof with the proviso “provided that, subject to
Section 9.15, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation;”.
2.4    Amendment to Article III. Article III is hereby amended by adding a new
Section 3.16 to the end thereof to read as follows:
Section 3.16    EEA Financial Institution. Neither the Borrower nor the
Guarantor is an EEA Financial Institution.


2.5    Amendment to Section 6.06. Section 6.06 is hereby amended by amending and
restating clause (c) therein in its entirety to read as follows:
(c) NuStar GP, LLC may make Restricted Payments pursuant to and in accordance
with equity incentive or other benefit plans for management or employees
providing services to NuStar GP, LLC, the MLP or any of their respective
Affiliates and




2



--------------------------------------------------------------------------------





2.6    Amendment to Article IX. Article IX is hereby amended by adding a new
Section 9.15 to the end thereof to read as follows:
Section 9.15    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


2.7    Amendment and Restatement of Schedule 3.06. Schedule 3.06 is hereby
amended and restated in its entirety to read as set forth on Schedule 1 attached
to this Amendment.
2.8    Amendment and Restatement of Schedule 6.07. Schedule 6.07 is hereby
amended and restated in its entirety to read as set forth on Schedule 2 attached
to this Amendment.
Section 3.    Conditions Precedent. This Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02) (the “Effective Date”):
3.1    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Amendment on or
prior to the Effective Date.
3.2    The Administrative Agent shall have received from each Lender and the
Borrower, counterparts (in such number as may be requested by the Administrative
Agent) of this Amendment signed on behalf of such Persons.
3.3    The Administrative Agent shall have received an amendment to the
Guarantee and Pledge Agreement, in form and substance satisfactory to the
Administrative Agent, duly executed and delivered by the Borrower and the
Guarantor (such amendment, the “Guarantee and Pledge Agreement Amendment”).
3.4    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Amy Perry, in-house counsel of


3



--------------------------------------------------------------------------------





the Borrower, providing the opinions substantially in the form set forth in
Exhibit B to the Credit Agreement, and each such opinion covering such other
matters relating to the Borrower, the Guarantor, this Amendment and the Credit
Agreement, as amended by this Amendment, or the transactions contemplated
thereby as the Lenders shall reasonably request. The Borrower hereby requests
each such counsel to deliver its applicable opinion to the Administrative Agent
and the Lenders.
3.5    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
Guarantor, the authorization of this Amendment and the transactions contemplated
hereby, and any other legal matters relating to the Borrower, the Guarantor,
this Amendment and the Credit Agreement, as amended by this Amendment, or the
transactions contemplated thereby, all in form and substance satisfactory to the
Administrative Agent and its counsel.
3.6    The Administrative Agent shall have received evidence satisfactory to it
of any necessary shareholder, corporate, limited liability company, and
partnership approvals as to authority, enforceability and compliance with law in
connection with this Amendment and the transactions contemplated hereby.
3.7    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
3.8    No Default shall have occurred and be continuing, after giving effect to
the terms of this Amendment.
Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment.
4.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and the Guarantor hereby: (a) acknowledges the terms of this Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby, after giving effect to the
amendments contained herein; (c) agrees that from and after the Effective Date
each reference to the Credit Agreement in the Loan Documents shall be deemed to
be a reference to the Credit Agreement, as amended by this Amendment; (d)
confirms that the existing security interests granted by it in favor of the
Administrative Agent and the Lenders pursuant to the Loan Documents in the
Collateral described therein shall continue to secure the obligations of the
Borrower and the Restricted Subsidiaries under the Credit Agreement, as amended
by this Amendment, as and to the extent provided in the Loan Documents; and
(e) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Amendment: (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct, unless such representations and warranties are stated to relate to a
specific earlier date, in which case, such representations and warranties shall
continue to be true and correct as of such earlier date and (ii) no Default has
occurred and is continuing.
4.3    Loan Document. This Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
4.4    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute


4



--------------------------------------------------------------------------------





one and the same instrument. Delivery of this Amendment by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.
4.5    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.
4.6    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
4.7    Consent to Guarantee and Pledge Agreement Amendment. Each Lender hereby
consents to, and authorizes the Administrative Agent to enter into, the
Guarantee and Pledge Agreement Amendment.




[SIGNATURES BEGIN NEXT PAGE]




5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


NUSTAR GP HOLDINGS, LLC, as Borrower
By
/s/ Thomas R. Shoaf
 
Thomas R. Shoaf
 
Executive Vice President and Chief Financial
 
Officer





RIVERWALK HOLDINGS, LLC, as Guarantor
By
/s/ Thomas R. Shoaf
 
Thomas R. Shoaf
 
Executive Vice President and Chief Financial
 
Officer







Signature Page to Third Amendment to
Revolving Credit Agreement



--------------------------------------------------------------------------------







    
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and Issuing
Bank
By
/s/ Muhammad Hasan
 
Name:
Muhammad Hasan
 
Title:
Vice President
 
 
 





Signature Page to Third Amendment to
Revolving Credit Agreement



--------------------------------------------------------------------------------





 
SUNTRUST BANK, individually
and as Syndication Agent


By
/s/ Carmen Malizia
 
Name:
Carmen Malizia
 
Title:
Director
 
 
 





Signature Page to Third Amendment to
Revolving Credit Agreement



--------------------------------------------------------------------------------







MIZUHO BANK, LTD.


By
/s/ Leon Mo
 
Name:
Leon Mo
 
Title:
Authorized Signatory
 
 
 







Signature Page to Third Amendment to
Revolving Credit Agreement



--------------------------------------------------------------------------------





CITIBANK, N.A.


By
/s/ Tariq Masaud
 
Name:
Tariq Masaud
 
Title:
Vice President
 
 
 







Signature Page to Third Amendment to
Revolving Credit Agreement



--------------------------------------------------------------------------------





FROST BANK




By
/s/ M. Luke Healy
 
Name:
M. Luke Healy
 
Title:
Assistant Vice President
 
 
 







Signature Page to Third Amendment to
Revolving Credit Agreement



--------------------------------------------------------------------------------


Schedule 1


SCHEDULE 3.06
DISCLOSED MATTERS


All actions, suits, proceedings, claims and Environmental Liabilities arising
out of or related to the refined product terminal in Portland, Oregon located
adjacent to the Portland Harbor, as described in NuStar Energy L.P.’s Annual
Report on Form 10-K for the year ended December 31, 2015.
Any other actions, suits, proceedings, claims and investigations described in
NuStar Energy L.P.’s Annual Report on Form 10-K for the year ended December 31,
2015.




Schedule 3.06



--------------------------------------------------------------------------------


Schedule 2




SCHEDULE 6.07
AFFILIATED AGREEMENTS


Non-Compete Agreement, dated July 19, 2006, between NuStar GP Holdings, LLC,
NuStar Energy L.P., Riverwalk Logistics, L.P. and NuStar GP, LLC.
Amended and Restated Services Agreement dated March 1, 2016 between NuStar
Energy L.P., NuStar GP Holdings, LLC, NuStar GP, LLC and NuStar Services Company
LLC.
Omnibus Amendment to Employee Benefit Plans of NuStar GP, LLC Reflecting Change
in Plan Sponsorship to NuStar Services Company LLC, effective as of March 1,
2016, among NuStar GP, LLC and NuStar Services Company LLC.
Assignment and Assumption Agreement dated March 1, 2016 between NuStar GP, LLC
and NuStar Services Company LLC.






Schedule 6.07

